Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims that encompass a plurality of disclosed patentably distinct species representing each of “cholangiocarcinoma cells”, “at least one oligosaccharide” and “immunofluorescence staining”.
The “cholangiocarcinoma” encompasses carcinoma with distinct cell types, as for example, adenocarcinoma, Hilar (or perihilar) bile duct cancers and distal bile duct cancer. The “at least one oligosaccharide” encompasses an inordinately a large number of oligosaccharides for binding to distinct cancer cell types as described above and “immunofluorescence staining” encompasses staining with antibody directed to various cell surface proteins.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species have acquired a separate status in the art due to their recognized divergent subject matter.
the species are patentably distinct and require a different field of search (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search queries).
The species are not obvious variants of each other.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species representing each of “cholangiocarcinoma cells”, “at least one oligosaccharide” and “immunofluorescence staining”, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Note that for “immunofluorescence staining”, Applicant is required to elect either a single disclosed antibody (in case detection requires only one antibody) or a combination of two disclosed antibody (in the case if staining requires use of two antibody).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641